Filing H8P82949 PEAR FEd LY0F648 6At 5080 Eptered on FLSD Docket 09/13/2019 Page 1 of 6

IN THE CIRCUIT COURT OF THE
11TH JUDICIAL CIRCUIT IN AND FOR

JESUS FERNANDEZ, JR., MIAMI-DADE COUNTY, FLORIDA
CIRCUIT CIVIL
Plaintiff, CASE NO.: 2017-021496-CA-01
V.

JERRY FALWELL, JR., et al.,

Defendants.
/

Defendant Jerry Falwell, Jr.’s Notice of Filing Affidavit
in Support of Motion to Dismiss for Lack of Personal Jurisdiction

COMES NOW Defendant, Jerry Falwell, Jr., by and through undersigned counsel, hereby
gives notice of filing the attached affidavit of Christopher Doyle, in support of his previously filed
motion to dismiss for lack of personal jurisdiction (attached hereto as Exhibit A).

Respectfully submitted December 7, 2018.

ALLEN, DYER, DOPPELT + GILCHRIST, PA
1221 Brickell Avenue, Suite 2400
Miami, FL 33131

Tel: (305) 374-8303

BY: _ 4/ Joshua B. Spector
Joshua B. Spector, Esq.

Fla. Bar. No. 0584142
jspector@allendyer.com
Case 1:19-cv-23825-UU Document 5-3 Entered on FLSD Docket 09/13/2019 Page 2 of 6
CASE NO.: 2017-021496-CA-01

CERTIFICATE OF SERVICE

I hereby certify that on December 7, 2018, the undersigned electronically filed the
foregoing with the Clerk of the Courts by using the ECF system which will send a notice of
electronic filing to counsel of record.

Rolando A. Diaz

Fla. Bar No. 963150
rdiazi@DLiy-lawyers com
rmalieDLG-lawyers com

DIAZ LAW GROUP

Dadeland Centre I

9155 S. Dadeland Blvd., Suite 1218
Miami, FL 33156

Telephone: (305) 777-3500

BY: — “/ Joshua B. Spector
Joshua B. Spector, Esq.
Case 1:19-cv-23825-UU Document 5-3 Entered on FLSD Docket 09/13/2019 Page 3 of 6

Exhibit A
» Case 1:19-cv-23825-UU Document 5-3 Entered on FLSD Docket 09/13/2019 Page 4 of 6

IN THE CIRCUIT COURT OF THE

11TH JUDICIAL CIRCUIT IN AND FOR

MIAMI-DADE COUNTY, FLORIDA
JESUS FERNANDEZ, JR.,

CIRCUIT CIVIL
Plaintiff,
Vv. CASE NO.: 2017-021496-CA-01
JERRY FALWELL, JR.., et al.,
Defendants. /

 

Sworn Affidavit of Christopher Doyle

COMMONWEALTH OF VIRGINIA ]
COUNTY OF CHESTERFIELD

Before me, the undersigned authority, personally appeared Christopher Doyle, who was
sworn and stated:

1. I am a resident of Chesterfield County, Virginia, and a citizen of the United
States.

2. I am over the age of majority.

3. This affidavit is made based on my personal knowledge.

4. I am a principal of Comeback Inn, LLC, a limited liability company with its

principal place of business and core executive functions in Midlothian, Virginia.

5. Comeback Inn is a Virginia company that invests in real property development
projects.
6. Jerry Falwell, Jr. “Mr. Falwell”), has never been a member of Comeback Inn.

7. Rebecca Falwell, Mr. Falwell’s spouse, is a member of Comeback Inn.
» Case 1:19-cv-23825-UU Document 5-3 Entered on FLSD Docket 09/13/2019 Page 5 of 6

9. Comeback Inn has never engaged in business in Florida.

10. | Comeback Inn did evaluate properties in Florida with Mr. Falwell’s input and
advice.

11. — _[ visited Florida with the Falwell family on one occasion to view potential
investment properties.

12, Thereafter, I conducted due diligence on the property at 810, 814, and 820 Alton
Road (collectively, the “Alton Road Property”).

13. In that trip to Florida for Comeback Inn, I met once with individuals that I
understand and believe to be Mr. Jesus Fernandez, Jr. (“Mr. Fernandez”) and/or his father, Jesus
Fernandez, Sr.

14. Neither Mr. Fernandez nor Jesus Fernandez, Sr., served as a broker, realtor, or
any sort of agent or contractor for Comeback Inn.

15. With regard to the Alton Road Property and Florida, Comeback Inn only used a
realtor named Luigi Gallegos.

16. At no time did Comeback Inn form any agreement with Mr. Fernandez or Jesus
Fernandez, Sr.

17. At no time did Comeback Inn make any offer of equity or employment to, or for
the benefit of, Jesus Fernandez, Jr.

18. Neither Mr. Falwell nor Giancarlo Granda have ever had the authority of
Comeback Inn to make an offer of equity in, or employment by, Comeback Inn.

19. After my visit to Florida I continued to conduct due diligence on the Alton Road

Property.
* Case 1:19-cv-23825-UU Document 5-3 Entered on FLSD Docket 09/13/2019 Page 6 of 6

20. Ultimately, Comeback Inn determined to not proceed with a purchase of the Alton
Road Property.
21. Thereafter, Comeback Inn assigned the purchase and sale agreement to Alton

Hostel, LLC.

22. Comeback Inn never purchased the Alton Road Property and has no interest in the
Alton Road Property or in Alton Hostel, LLC.

FURTHER AFFIANT SAYETH NAUGHT

Under penalties of perjury, I declare that I have read the foregoing affidavit and the facts
stated in it are true and correct to the best of my knowledge and recollection.

va

QO wee
istopher Doyle |

SWORN TO and subscribed before meon this SMeh day of November, 2018,
Christopher Doyle, who is:

YO Personally known to me; or
___ Produced as identification.

Notary Bea ( <—D Li

Notary Public

 

KARI ANN FORDEN
Notary Public
Commonwealth of Virginia OE
300577 soa |
% My Commission Expires Oct 31,2047 =|

      
     
   

  
